Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totani et al. (US 2006/0088672 A1).
Claim 1:  Totani teaches an ink jet sheet recording sheet comprising a supporting medium, an ink receiving layer on the supporting medium (abstract), and an ink layer provided on the ink receiving layer [0080].  Totani teaches the ink receiving layer comprises an inorganic pigment [0025], a water soluble metal salt [0040] and a ternary copolymer containing acrylate (emulsion type) ([0045] and [0059)).  The supporting medium meets the claimed base layer, and the ink layer meets the claimed printing layer.
Claim 4:  Totani teaches the water soluble metal salt can be chloride, sulfate or nitrate of magnesium or zinc [0040].
Claim 5:  Totani teaches the inorganic pigment can be calcium carbonate, kaolin, silica, alumina, titanium dioxide or aluminum hydroxide [0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Totani et al. (US 2006/0088672 A1). .
Claim 3 and 8:  With respect to the thickness of the ink receiving layer {instant claim 8} and the thickness of the ink layer {instant claim 3}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thicknesses of the ink receiving layer and ink layer so as to control print quality and flexibility of the ink jet recording sheet.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 7:  With respect to the amount of the components, (i.e., the amount of the metal salt and the amount of the pigment), the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the contents of the components in the ink receiving layer, and the motivation would be to control the ink In re Boesch and Slaney, 205 USPQ 215.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Totani et al. (US 2006/0088672 A1) as applied to claim 1 above, and further in view of Kondo et al. (US 2001/0012556 A1).
Totani teaches the claimed invention as set forth above.
Claim 2:  Totani teaches paper such as wood free paper, coated paper, art paper, cast coated paper, craft paper, impregnated paper and synthetic paper as one of the suitable examples of the supporting medium [0023] instead of polyvinyl chloride as one of the suitable examples of the supporting medium.  Kondo shows that polyvinyl chloride support is an equivalent structure known in the art.  Therefore, because these two supports, (i.e., paper and polyvinyl chloride) were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute polyvinyl chloride for paper.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Totani et al. (US 2006/0088672 A1) as applied to claim 1 above, further in view of Nakano et al. (US 2005/0003114 A1).
Claim 6:  With respect to viscosity of the composition forming the ink receiving layer, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the viscosity of the composition, and the motivation would be, as Nakano suggested, to provide excellent coating property (Table 1 and [0156]).  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Totani et al. (US 2006/0088672 A1) as applied to claim 1 above, and further in view of Ikeda et al. (US 2014/0106140 A1).
Totani teaches the claimed invention as set forth above.
Claims 9-11:  Totani does not teach an overcoating layer over the ink layer.  However, Ikeda teaches an ink jet ink printed material having an overcoating layer over the printed material, wherein the overcoating layer comprises polyethylene film or polypropylene film {instant claim 11} (abstract and [0059]-[0064]).  With respect to the thickness of the overcoating layer {instant claim 10}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thicknesses of the overcoating layer so as to control print visibility, transparency and flexibility of the ink jet recording sheet.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney
Totani and Ikeda are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the overcoating layer of Ikeda with the invention of Totani, and the motivation for combining would be, as Ikeda suggested, to improve heat resistance, water resistance and weather resistance [0062].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
December 3, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785